Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21 – 40 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21 – 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0332456 issued to Anand Prahlad et al (hereinafter referred to as Prahlad) in view of U.S. Patent Application Publication No. 2015/0095917 issued to James Challenger et al (hereinafter referred to as Challenger).

As to claim 21, Prahlad discloses a service policy manager providing service rules to a service redirector (storage and retention policies for managing preferences and storage criteria including retention policies, network pathways, preferred system components to utilize in storage operations, etc. see Prahlad: Para. 0066 – 0076, and non ROBO data storage operations may be first sent to secondary storage devices and then to cloud storage sites, see Prahlad: Para. 0068 – 0082 and 0412 – 0415); 
the service redirector evaluating an input request, received from a client device, using the service rules to generate and transmit a request to a request dispatcher of a data management services engine for an instance of a service (based on the storage manager in response to a client, data may be copied and migrated from client(s) to accessible secondary storage computing device, which may in turn write this data to a cloud storage site, based on applicable system-wise storage and scheduling policies, see Prahlad: Para. 0412 – 0415 (see also 0066 – 0082)); 

the request dispatcher utilizing a resource consumption profile for the service to request a resource manager to allocate additional resources for hosting the service (using a provisioning policy during transfer of data to secondary storage, additional resource allocation may be utilized and charged thereafter, see Prahlad: Para. 0073 - 0077); 
the resource manager submitting an allocation request to a scheduler to instantiate processing capacity and memory of the compute domain as the additional resources for hosting the service within the compute domain and for accessing storage within the storage domain (scheduling storage operations based on the schedule policy for the sub-clients and status of storage operations previously performed, currently performed or scheduled to be performed, see Prahlad: Para. 0076 and 0088, and allocation of resources for the storage operation, wherein components of the storage operation may be virtual machines being hosted by one or more non-virtual machines (e.g. cloud storage site), see Prahlad: Para. 0109 – 0110, and adjusting classifications for sites based on actual performance of the sites, see Prahlad: Para. 0123 – 0124); and 
a service deployer deploying the service using a service map to host program code of the service within the virtual machine for access by the client device (mapping of file system commands to the commands of the cloud storage vendor, see Prahlad: Para. 0120 – 0123).


However, Prahlad does not explicitly disclose the resource manager submitting an allocation request to a cluster scheduler to instantiate a virtual machine with processing capacity and memory of the compute domain as the additional resources for hosting the service within the compute domain and for accessing storage within the storage domain.
Challenger teaches the resource manager submitting an allocation request to a cluster scheduler to instantiate a virtual machine with processing capacity and memory of the compute domain as the additional resources for hosting the service within the compute domain and for accessing storage within the storage domain (cluster management and scheduling for storage resources, see Challenger: Para. 0029, 0047, 0064 – 0070, 0103, and 0242 – 0247, and resource provisioning provides dynamic procurement of resources are utilized to perform tasks, see Challenger: Para. 0272, and allocation of virtual machines for processing storage operations, see Challenger: Para. 0079, 0119, 0131 – 0143, 0247 and Claim 8).
Challenger and Prahlad are analogous due to their disclosure of allocation of distributed resources for processing of jobs, services, operations, etc.
Therefore, it would have been obvious to one of ordinary skill in the art to modify Prahlad’s use of service policies and levels for processing and routing of storage operations with Challenger’s use of cluster scheduling and virtual machine allocation in order to manage the use of distributed computational devices in a network, UIMA or cloud environment.

As to claim 22, Prahlad modified by Challenger discloses wherein the service is a data management service (cloud storage provider providing a storage manager with defined level of services, see Prahlad: Para. 0071), and wherein the service redirector: 
maintains a list of message types that are not relevant to the data management service (storage policy may specify types of files and retention policies for each as well as related bandwidth, capacity or other performance requirements, e.g. a first and second file type may not be retained indefinitely and not sent to a third cloud storage site or magnetic tape long term storage (i.e. first and second file types are not relevant for indefinite storage operations, only the third file type), see Prahlad: Para. 0067 – 0071); and 
utilizes the list of message types to evaluate a message type of an operation targeting a destination within the data management services architecture to determine whether to route the operation to the destination or redirect the operation to the data management service (only data types that require indefinite storage are sent to the third cloud storage site, or a first type of files that would be needed for rapid disaster recovery are sent to a set of first cloud storage sites with enough bandwidth and performance metrics, see Prahlad: Para. 0067 – 0071).




As to claim 23, Prahlad modified by Challenger discloses wherein the service is a data management service (cloud storage provider providing a storage manager with defined level of services, see Prahlad: Para. 0071), and wherein the service redirector: 
in response to a message type of an operation targeting a destination within the data management services architecture occurring within a list of message types that are not relevant to the data management service, routing the operation to the destination and refraining from redirecting the operation to the data management services for processing (storage operations directed to a third type of file that requires indefinite storage are routed to a third cloud storage site, other files types (first and second file types) are not routed to the third cloud storage site and are routed to the first and second cloud storage sites, see Prahlad: Para. 0067 – 0071).









As to claim 24, Prahlad modified by Challenger discloses wherein the service is a data management service (cloud storage provider providing a storage manager with defined level of services, see Prahlad: Para. 0071), and wherein the service redirector: 
in response to a message type of an operation targeting a destination within the data management services architecture not occurring within a list of message types that are not relevant to the data management service, redirecting the operation to the data management service (storage operations directed to a third message type for indefinite storage are sent to a third cloud storage site, see Prahlad: Para. 0067 – 0071).

As to claim 25, Prahlad modified by Challenger discloses wherein the service is a data management service (cloud storage provider providing a storage manager with defined level of services, see Prahlad: Para. 0071), and wherein the service redirector: 
in response to suspending service availability of the data management service, refraining from redirecting operations to the data management service (migration/copying isn’t performed while the storage routine is paused for review over sensitive objects, see Prahlad: Para. 0136).



As to claim 26, Prahlad modified by Challenger discloses wherein the service is a data management service (cloud storage provider providing a storage manager with defined level of services, see Prahlad: Para. 0071), and wherein the service redirector: 
in response to determining that a plurality of data management services can process an operation received by the service redirector, selecting the data management service to process the operation based upon the data management service satisfying a criterion for processing the operation (storage retention level based on file types (1yr, 7yr and indefinite retention time periods) and storage operations involved said file types are directed or redirected to specified cloud storage sites accordingly, see Prahlad: Para. 0067 – 0071).

As to claim 27, Prahlad modified by Challenger discloses wherein the criterion corresponds to a capacity of the data management service for processing the operation (storage retention time period (a type of capacity) is used for directed/redirecting storage operations based on file types, see Prahlad: Para. 0067 – 0071).

As to claim 28, Prahlad modified by Challenger discloses wherein the criterion corresponds to quality of service level of the operation (storage operations may be directed/redirected based on file types that correspond to a level of fault tolerance (quality of service level) of the cloud storage site, see Prahlad: Para. 0069 – 0071).

As to claim 29, Prahlad modified by Challenger discloses wherein the service is a data management service (cloud storage provider providing a storage manager with defined level of services, see Prahlad: Para. 0071), and wherein the service redirector: 
evaluates the input request to identify a service identifier of the data management service specified by the input request (identify the client/organizations defined level of service, see Prahlad: Para. 0071); and 
compares the service identifier to a list of service identifiers of guaranteed services to determine whether the data management service is a guaranteed service (determine the level of service as it relates to a defined storage policy (aggregated volumes, fault tolerance, data recovery rates, threshold latency and/or bandwidth, etc.) for a client/organization, see Prahlad: Para. 0071), wherein resources are provisioned for the data management service from reserved resources in accordance with service attributes based upon the data management service being the guaranteed service (storage sites with the appropriate level of service are used for clients/organizations based on defined service level agreements, including provisioning of resources to ensure the service level and calculation of costs thereof, see Prahlad: Para. 0067 – 0074).




As to claim 30, Prahlad modified by Challenger discloses wherein the service is a data management service (cloud storage provider providing a storage manager with defined level of services, see Prahlad: Para. 0071), and wherein the service redirector: 
evaluates the input request to identify a service identifier of the data management service specified by the input request (identify the client/organizations defined level of service, see Prahlad: Para. 0071); and 
compares the service identifier to a list of service identifiers of guaranteed services to determine whether the data management service is a guaranteed service (determine the level of service as it relates to a defined storage policy (aggregated volumes, fault tolerance, data recovery rates, threshold latency and/or bandwidth, etc.) for a client/organization, see Prahlad: Para. 0071), 
wherein the allocation request is submitted to the scheduler for the processing capacity and memory of the compute domain for the data management service based upon the data management service not being the guaranteed service (scheduling storage operations based on the schedule policy for the sub-clients and status of storage operations previously performed, currently performed or scheduled to be performed, see Prahlad: Para. 0076 and 0088, and adjusting classifications for sites based on actual performance of the sites, see Prahlad: Para. 0123 – 0124).
However, Prahlad does not explicitly disclose wherein the allocation request is submitted to the cluster scheduler for the processing capacity and memory of the compute domain for the data management service based upon the data management service not being the guaranteed service.
Challenger teaches wherein the allocation request is submitted to the cluster scheduler for the processing capacity and memory of the compute domain for the data management service based upon the data management service not being the guaranteed service (cluster management and scheduling for storage resources, see Challenger: Para. 0029, 0047, 0064 – 0070, 0103, and 0242 – 0247, and resource provisioning provides dynamic procurement of resources are utilized to perform tasks, see Challenger: Para. 0272).
Challenger and Prahlad are analogous due to their disclosure of allocation of distributed resources for processing of jobs, services, operations, etc.
Therefore, it would have been obvious to one of ordinary skill in the art to modify Prahlad’s use of service policies and levels for processing and routing of storage operations with Challenger’s use of cluster scheduling and virtual machine allocation in order to manage the use of distributed computational devices in a network, UIMA or cloud environment.








As to claim 31, Prahlad modified by Challenger discloses wherein the service is a data management service (cloud storage provider providing a storage manager with defined level of services, see Prahlad: Para. 0071), and wherein the service redirector: 
in response to redirecting an operation to the data management service, updating information indicating a change in consumption corresponding to resources provisioned for the data management service to process the operation (maintaining an allocation table to track data that was transferred and data that was not, see Prahlad: Para. 0293, and allocation table is updated to indicate data blocks that are now free to receive and store data, see Prahlad: Para. 0299, and ).

As to claim 32, Prahlad modified by Challenger discloses wherein the service is a data management service cloud storage provider providing a storage manager with defined level of services, see Prahlad: Para. 0071and wherein the service redirector: 
in response to the data management service processing an operation to create a processed operation, routing the processed operation to a destination targeted by the operation (operations are buffered and then routed to the target cloud storage site for processing, see Prahlad: Para. 0125 – 0133).

Claims 33 – 39 are rejected using similar rationale to the rejection of claims 21 – 26 and 29 above, respectively.
Claim 40 is rejected using similar rationale to that of claim 21 above.

Response to Arguments
Applicant has cancelled all previous claims and submitted a new claim set further clarifying the language of the prior claim set, while maintaining the scope of the prior claim set. Therefore, a new grounds of rejection has been necessitated by Applicant’s Amendments to the claims (i.e. new claim set).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK E HERSHLEY whose telephone number is (571)270-7774. The examiner can normally be reached M-Th: 9am-7pm; F: 2pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK E HERSHLEY/Primary Examiner, Art Unit 2164